The facts in this case are identical with those in No. A-2640, Minnie Abrams v. State, ante, p. 11, 161 P. 331. The plaintiff in error in this case was charged jointly with Minnie Abrams, his wife, with the offense of pandering. A severance was had, and they were tried separately, but on the same information. Hence the errors that are pointed out in the case of MinnieAbrams v. State, supra, as reasons for reversing that case exist in this; and we deem it unnecessary to here restate what is there said, but adopt the reasoning and holdings in that case as decisive of this. And the judgment in this case is therefore reversed, and the cause remanded, with directions to the trial court to sustain the demurrer to the information, and the warden of the penitentiary at McAlester is directed to surrender the plaintiff in error to the sheriff of Comanche county, who shall hold him in custody subject to the further orders of the district court of said county.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 25